Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 06/30/2022 is acknowledged.
3.	Claims 1-16, 19-21 and 53-54 are pending.
4.	Claims 19-21 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/14/2022.
5.	 Claims 1-16 and 53-54 are under consideration as they read on SEQ ID NO:1.
6.	It is noted that the listing of references on pages 65-72 in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
7.	The following rejections are necessitated by the amendment filed on 06/30/2022.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




9.	Claims 1-16 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 1 recites “a nucleic acid encoding an antigen binding protein that specifically binds to an MHC molecule in operable association with a molecule of interest”, but this recitation is indefinite because the meaning is unclear.  One meaning is that the antigen binding protein specifically binds to the MHC molecule in operable association with a molecule of interest and the nucleic acid encodes that antigen binding protein.  A second meaning is that the nucleic acid encodes the antigen binding protein and that nucleic acid is in association with “a molecule of interest.”  A third meaning is a nucleic acid encoding both the antigen binding protein and a molecule of interest associated with it.   
The specific antigen binding protein recited in claim 1 binds to the MHC molecule alone.  The “molecule of interest” itself is indefinite if it is supposed to be part of what is encoded by the nucleic acid because a molecule is not characterized by “interest” in the molecule.  Interest in the molecule gives no indication of the identity of the molecule and the scope changes with time as new molecules are discovered which garner “interest” in them.  
B.	Claim 1 recites the nucleic acid “is characterized by comprising the amino acid sequences SEQ ID NOs: 4(CDR 1), 5 (CDR 2) and 6 (CDR 3) determining the CDRs of the light chain region, and the amino acid sequences SEQ ID NOs: 7(CDR 1), 8 (CDR 2) and 9 (CDR 3) determining the CDRs of the heavy chain region.  
The use of the term “determining the CDRs” is unclear because there is no determining involved as those are the CDRs.  It is suggested that Applicant amend the claims to clarify that the antigen binding protein comprises the recited CDRs and to simplify the language such as changing “is characterized by comprising” to “comprises” or the like.  
	Correction is required.  
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
11.	Claims 1-16 stand rejected and claim 54 is rejected under pre-AIA  35 U.S.C. 112, first paragraph, because the specification, while being enabling for: nucleic acids encoding SEQ ID NOs:1-25; nucleic acids encoding the antibody comprising the 6 CDRs of SEQ ID NOs 4-9 and compositions thereof, does not reasonably provide enablement for: the genus of nucleic acid molecules recited in claims 1-16 and 54.  The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.
The specification discloses the peptides and polypeptides of SEQ ID Nos 1-25; nucleic acids encoding the peptides and polypeptides; and compositions thereof.
The specification is not enabled for nucleic acids encoding “an antigen binding protein that specifically binds to an MHC class II molecule in operable association with a molecule of interest”; “an immunoglobulin or fragment thereof”; “a scFv fragment, an antigen binding domain, a Fab fragment of a monoclonal antibody”; “a human HLAII molecule”; an “antigen binding protein” that binds to at least 50 or 100 different MHC class II molecules or which binds to “MHC class II molecules from at least 5 different species of animals”;  a molecule of interest which is “an antigen”; which “comprises at least two distinct antigens”; or which is “derived from a pathogenic microorganism” including influenza virus and ebola virus; “a linker sequence between said immunoglobulin and an immunoglobulin constant region”; “wherein said linker comprises a dimerization unit comprising a hung region from an immunoglobulin and an immunoglobulin constant region”; which is “derived from a natural protein” and the list of pathogenic organisms in claim 54
There is insufficient guidance in the specification as filed as to how the skilled artisan would make the various nucleic acids recited in the instant claims.  A person of skill in the art would not know which sequences are essential, which sequences are non-essential, and what particular sequence lengths identify essential sequences.  There is insufficient guidance to direct a person of skill in the art to select particular sequences or sequence lengths as essential for the claimed functions.  Without detailed direction as to which nucleic acid sequences are essential to the function of the encoded polypeptide, a person of skill in the art would not be able to determine without undue experimentation which of the plethora of nucleic acid, polypeptide and fragment sequences encompassed by the instant claims would exhibit the claimed functional characteristics, other than the nucleic acid molecules encoding SEQ ID NOs 1-25. 
The art acknowledges that function cannot be predicted based solely on structural similarity to a protein found in the sequence databases and recognized that it was unpredictable if any functional activity will be shared by two polypeptides having less than 100% identity over the full length of their sequences. Even single amino acid differences can result in drastically altered functions between two proteins.  For example, Metzler et al. teaches that any of a variety of single amino acid changes can alter or abolish the ability of CTLA4 to interact with its ligands CD80 and CD86 (PTO-892 mailed on 03/31/2022, Reference U; in particular, Table 2).  Similarly, Bork et al. states that the error rate of functional annotations in the sequence database is considerable, making it even more difficult to infer correct function from a structural comparison of a new sequence with a sequence database (PTO-892 mailed on 03/31/2022, Reference V, page 399 in particular).  Such concerns are echoed by Doerks et al. who state that (1) functional information is only partially annotated in the databases, ignoring multi functionality, resulting in underpredictions of functionality of a new protein and (2) overpredictions of functionality occur because structural similarity often does not necessarily coincide with functional similarity (PTO-892 mailed on 03/31/2022, Reference W).  Bork et al. adds that the software robots that assign functions to new proteins often assign a function to a whole new protein based on structural similarity of a small domain of the new protein to a small domain of a known protein. Such questionable interpretations are written into the sequence database and are then considered facts.  Smith et al. teaches that there are numerous cases in which proteins having very different functions shared structural similarity due to evolution from a common ancestral gene (PTO-892 mailed on 03/31/2022, Reference X).  Brenner et al. argues that accurate inference of function from homology must be a difficult problem since, assuming there are only about 100 major gene superfamilies in nature, then most homologs must have different molecular and cellular functions (PTO-892 mailed on 03/31/2022, Page 2, Reference U).  Finally, Bowie et al. teaches that determination of three-dimensional structure from primary amino acid sequence, and the subsequent inference of detailed aspects of function from structure is extremely complex and unlikely to be solved in the near future (PTO-892 mailed on 03/31/2022, Page 2, Reference V; page 1306 in particular). Thus, it is highly unpredictable if any functional activity (i.e. selectively binds to another molecule) will be shared by two polypeptides having less than 100% identity over the full length of their sequences.
In view of this unpredictability; the skilled artisan would not reasonably expect a polypeptide having anything less than 100% identity over the full length of SEQ ID NO:1-25 to share the same function.  Thus, the recitation of nucleic acid sequences, in the absence of a testable function does not allow the skilled artisan to make and use the encoding nucleic acids commensurate in scope with the instant claims without undue experimentation.  The specification does not provide sufficient guidance as to which amino acids may be substituted, deleted, inserted and/or added and still retain the requisite function.  
In addition, the claims recite open language that opens up the recited nucleic acids to include any number of undisclosed nucleotides added onto either end of the nucleic acid molecules. As written, the claims encompass an enormous number of undisclosed nucleic acids that may include unrelated sequence.
The specification does not provide sufficient guidance as to which nucleic acids would encode functional polypeptides.  The specification does not adequately disclose the genus of functional nucleic acid subsequences for use in the claimed invention.  There is insufficient support in the specification for any and all nucleic acid subsequences which encode “an antigen binding protein that specifically binds to an MHC class II molecule in operable association with a molecule of interest”; “an immunoglobulin or fragment thereof”; “a scFv fragment, an antigen binding domain, a Fab fragment of a monoclonal antibody”; “a human HLAII molecule”; an “antigen binding protein” that binds to at least 50 or 100 different MHC class II molecules or which binds to “MHC class II molecules from at least 5 different species of animals”;  a molecule of interest which is “an antigen”; which “comprises at least two distinct antigens”; or which is “derived from a pathogenic microorganism” including influenza virus and ebola virus; “a linker sequence between said immunoglobulin and an immunoglobulin constant region”; “wherein said linker comprises a dimerization unit comprising a hung region from an immunoglobulin and an immunoglobulin constant region”; and which is “derived from a natural protein.” and can be used in vivo as a vaccine.  
The specification does not provide sufficient guidance as to which nucleic acids subsequences would encode functional peptides and it would require undue experimentation of the skilled artisan to determine which subsequences including fragments, would have the function of the full length molecules.  A skilled artisan would not reasonably expect a polypeptide having anything less than 100% identity over the full length of SEQ ID NOs:1-25 to share the same functions  The claim recitation in the absence of a testable function  for the nucleic acids   does not allow the skilled artisan to make and use the encoding nucleic acids commensurate in scope with the instant claims without undue experimentation.  The claims do not recite a testable function which would allow those of ordinary skill in the art to screen for nucleic acids that could be used in the instant invention.  The specification does not provide sufficient guidance as to which amino acids sequences are essential for the the requisite functions.  
Making and using pharmaceutical compositions is unpredictable.  The art of Hartl et al. (PTO-892 mailed on 03/31/2022; Page 2; Reference W) teaches:

 “The anti-allergic effect of DNA vaccines depends on recruitment of Th1 cells and strong immunogenicity is a necessary prerequisite for DNA-based desensitization approaches. Therefore, the expression level, the form of the antigen, and the immunostimulatory ‘‘danger’’ signals are of crucial importance. The expression level is mainly influenced by features of the vector itself. Moreover, suboptimal codon usage of transfected cells concerning heterologous genes (which is the case with DNA vaccines encoding plant allergens and mammal cells as the target of the vaccine) can severely diminish protein expression. Therefore, target antigen sequences should routinely be recoded for DNA vaccines used for allergy treatment. Considering that antigen presentation is crucial for immunogenicity, the form of the translated antigen plays an important role. Targeting proteins to the ER using a leader sequence results in enhanced secretion and increased amounts of antigen available for MHC class II presentation. To increase the safety of DNA vaccines, production of native determinants of the allergen must be avoided to prevent anaphylactic responses induced by cross-linking of pre-existing or vaccine-induced IgE antibodies on mast cells. However, to guarantee the recruitment of allergen specific Th1 cells, T-cell epitopes must not be destroyed. Three approaches fulfill these requirements: (i) cutting the allergen gene into overlapping fragments, which lack any antigenic determinant of the native allergen but display the original repertoire of T-cell epitopes, (ii) fusing the allergen with ubiquitin thus fragmenting the antigen and destroying its native structure, and (iii) creating CpG enriched vectors, inserting additional CpG motifs by recoding the gene sequence (‘‘CpGizing’’), or co-injecting CpG-oligodeoxynucleotides (CpG-ODN) together with the DNA vaccine, which leads to reduced antibody responses and increased Th1-biased cellular reactions.” (Pages 329-330);


“With respect to its Th1-inducing capacity, DNA immunization offers highly interesting approaches to develop safe vaccines, which should not cause any anaphylactic side effect because of lacking the production of native allergen (the target of IgE-crosslinking on mast cells) during the course of immune therapy. This can be managed by cutting the allergen into non-anaphylactic fragments, ubiquitination or CpGizing. 

Fragmentation represents a very simple approach; however, the fragments must be controlled concerning their loss of three-dimensional structure and native epitopes, respectively. 

Ubiquitination with a vector as proposed above can solve these problems, but it must be stated, that at present Th-activation after ubiquitination is not fully understood.

CpGizing represents a third alternative to reduce the amount of translated native allergen and is of comparable efficiency with respect to the functional read-outs but the induced immune responses should be carefully monitored concerning possible negative effects of excessively Th1-biased immune responses.” (Page 338)


“Genetic immunization offers an enormous palette of modulating possibilities to influence the immunogenicity of plasmid constructs [5]. One of these modulating approaches is based on the fact that most amino acids are encoded by more than one codon and codon usage varies from organism to organism. Therefore, suboptimal codons of a heterologous gene can have a drastic effect on protein expression by the transfected cell with significant influence on the immunogenicity of a DNA vaccine [38–40].
A gene vaccine including the wild type sequence for Art v 1 fails to be immunogenic in mice (unpublished results). Recoding of the vaccine with a synthetic gene sequence based on the human codon usage increases the expression level of the antigen and enhances the immunogenicity of the construct.” (Page 334)

	The art of Hartl et al. teaches that it is unpredictable to make therapeutic compositions due to expression level, suboptimal codon usage, and retention of T-cell epitopes while reducing risk of anaphylactic shock induced by native IgE determinants.  
A vaccine is a composition that induces specific immunity to prevent or protect against a specific disease caused by a specific agent. As taught by the prior art of Kuby et al. (PTO-892 mailed on 03/31/2022; Page 2; Reference X), the first criterion in judging a vaccine is the level of antibody (humoral immune response) before and after immunization. The success of the vaccination is judged by the extent of increase in the level of antigen-specific antibody. The second criterion for a vaccine is its ability to stimulate memory T lymphocytes (cell-mediated immune response). The specification provides no information on the vaccine formulation comprising any nucleic acid which is able to induce immunity, exhibit antigen-specific antibody responses, stimulate memory T lymphocytes and protect or prevent disease. Vaccines by definition trigger an immunoprotective response in the host vaccinated and a mere antigenic response is insufficient. The specification provides no in vivo data to support the claimed subject matter. In view of the absence of a specific and detailed description in Applicant's specification of how to effectively use the vaccine as claimed, absence of working examples providing evidence which is reasonably predictive that the claimed vaccine is effective for in vivo use to treat a specific disease, and the lack of predictability in the art at the time the invention was made, an undue amount of experimentation would be required to practice the claimed vaccine with a reasonable expectation of success. The specification fails to provide guidance as to how to totally prevent (100% prevention) anything using the recited vaccine.
Substantiating evidence may be in the form of animal tests, which constitute recognized screening procedures with clear relevance to efficacy in humans.  See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein. Ex parte Maas, 9 USPQ2d 1746.  It is not enough to rely on in vitro studies where, as here, a person having ordinary skill in the art has no basis for perceiving those studies as constituting recognized screening procedures with clear relevance to efficacy in humans or animals  (emphasis added). Ex parte Maas, 9 USPQ2d 1746.
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
Applicant’s arguments filed on 06/30/2022 have been fully considered, but are not found persuasive.
Applicant argues :
		“Claims 1 to 16 are rejected under 35 USC 112 as being non-enabled. The Examiner indicates that the specification is enabling for nucleic acids encoding SEQ ID NOs:1 — 25 and compositions thereof. Applicant has amended claim 1 to be directed to SEQ ID NOs:4-6 and 7-9. In view of these amendments, Application respectfully submits that the claims are enabled and requests that this rejection be withdrawn.

It is the Examiner’s position that the recitation of Claim “a nucleic acid encoding an antigen binding protein that specifically binds to an MHC molecule in operable association with a molecule of interest”, reads on 1.) an antigen binding protein which specifically binds to the MHC molecule in operable association with a molecule of interest and the nucleic acid encodes the antigen binding protein; 2.) a nucleic acid that encodes the antigen binding protein and that nucleic acid is in association with “a molecule of interest.”; and 3.) a nucleic acid encoding both the antigen binding protein and a molecule of interest associated with it.   The specification is not enabled for any of the three interpretations.  
The specific antigen binding protein recited in claim 1 binds to the MHC molecule alone.  The “molecule of interest” has no limiting structure of the molecule, no structure of a nucleic acid encoding the molecule and is therefore not enabled.  The recitation reads on any molecule and the scope of what is encompassed changes with time as new molecules are discovered which garner “interest” in them.  
The genus of the nucleic acids encompassed by the claims are not enabled to be made and used commensurate in scope with the specification.  There is no testable function recited for the nucleic acid which would allow one of ordinary skill in the art to screen for nucleic acids encompassed.  
Furthermore, claim 1 recites the nucleic acid “is characterized by comprising the amino acid sequences SEQ ID NOs: 4(CDR 1), 5 (CDR 2) and 6 (CDR 3) determining the CDRs of the light chain region, and the amino acid sequences SEQ ID NOs: 7(CDR 1), 8 (CDR 2) and 9 (CDR 3) determining the CDRs of the heavy chain region.  The use of the term “determining the CDRs” is not enabled because there is no determining involved   The specification is enabled for nucleic acids encoding an MHC class II binding antibody comprising the 6 CDRs of SEQ ID NOs 4-9.  
The specification is especially not enabled for the genus of nucleic acids to be used as vaccines for all of the reasons cited in the previous Office Action.	 
	
12.	     Claims 1-16 stand rejected and claim 54 is rejected under pre-AIA  35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is in possession of: nucleic acids encoding SEQ ID NOs:1-25 and compositions thereof. 
Applicant is not in possession of: the genus of nucleic acid molecules encoding an antigen binding protein that specifically binds to an MHC class II molecule in operable association with a molecule of interest of claim 1-16.  
The specification does not adequately describe the genus of nucleic acid sequences which encode “an antigen binding protein that specifically binds to an MHC class II molecule in operable association with a molecule of interest”; “an immunoglobulin or fragment thereof”; “a scFv fragment, an antigen binding domain, a Fab fragment of a monoclonal antibody”; “a human HLAII molecule”; an “antigen binding protein” that binds to at least 50 or 100 different MHC class II molecules or which binds to “MHC class II molecules from at least 5 different species of animals”;  a molecule of interest which is “an antigen”; which “comprises at least two distinct antigens”; or which is “derived from a pathogenic microorganism” including influenza virus and ebola virus; “a linker sequence between said immunoglobulin and an immunoglobulin constant region”; “wherein said linker comprises a dimerization unit comprising a hung region from an immunoglobulin and an immunoglobulin constant region”; and which is “derived from a natural protein” and the list of pathogenic organisms in claim 54 and can be used in vivo as a vaccine.  
Applicant has disclosed only the peptides and polypeptides of SEQ ID Nos 1-25; nucleic acids encoding the peptides and polypeptides; and compositions thereof; therefore, the skilled artisan cannot envision all the contemplated nucleic acid and composition possibilities recited in the instant claims. Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method. 
It was well known to those skilled in the art at the time the invention was made that minor structural differences among structurally related compounds or compositions could result in substantially different pharmacological activities.   It is well known in the art that the relationship between the sequence of a protein and its tertiary structure (i.e. its binding activity) are not well understood and are not predictable  With particular reference to antibody binding, given the diversity of B cell epitopes ranging from conformational to linear epitope structures, there is no correlation regarding sequence and antibody binding because it is difficult to predict the 3-D structure of peptides from a primary structure such as amino acid sequence alignment.  The art of record teaches that function, including binding activity, cannot be predicted based on a protein's structure.   Adding further to the unpredictability of the claimed method is that the claims are directed to nucleic acids encoding these binding molecules including antibodies.  Based on the unpredictability of protein function in vivo, vaccines and pharmaceutical compositions comprising nucleic acids encoding the genus of unpredictable proteins would also not be predictable.
The specification has not adequately described the structure of the molecules with these functions.  Therefore, the skilled artisan cannot envision all the nucleic acid possibilities recited in the instant claims.
Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method.
As evidenced by the art of Goel et al. (PTO-892 mailed on 03/31/2022; Page 3; Reference U), Khan et al. (PTO-892 mailed on 03/31/2022; Page 3; Reference V) and Poosarla et al. (PTO-892 mailed on 03/31/2022; page 3; Reference W), antibody specificity for a particular antigen does not correlate with any particular structure for the antibodies themselves. It was well known to those skilled in the art at the time the invention was made that minor structural differences among structurally related antibodies or compositions thereof could result in substantially different binding activities. Given the lack of guidance in the specification, it is unpredictable which antibodies with which structures would bind to the recited ”antigen”. The specification does not disclose a correlation between the structure of the antibodies themselves and their function of binding to the recited antigen such that a skilled artisan would have known what antibody structures possess the claimed functions.
U.S. Court of Appeals for the Federal Circuit recently decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed,
35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. , the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872
F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345
(Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id.
The specification does not provide adequate written description of the claimed invention.
The legal standard for sufficiency of a patent's (or a specification's) written description is
whether that description "reasonably conveys to the artisan that the inventor had possession at
that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 U.S.P.Q.2d 1111
(Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the
applicant had possession at the time of invention of the claimed inventions.
The claims encompass nucleic acids encoding “antigen binding proteins” which include antibodies in operable association with “a molecule of interest” without any structure.
It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in
order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.
MacCallum, et al. (PTO-892 mailed on 03/31/2022; Page 3; Reference X) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left column). De Pascalis, et al. (PTO-892 mailed on 03/31/2022; Page 4; Reference U) demonstrates that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right column). Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left column). Thus, the skilled artisan cannot envision the detailed structure of the encompassed invention and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.
Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. In the instant application, the nucleic acid and amino acid sequences are required. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016. In view of the aforementioned problems regarding description of the claimed invention, the specification does not provide an adequate written description of the invention claimed herein.
See The Regents of the University of California v. Eli Lilly and Company, 43 USPQ2d 1398,
1404-7 (Fed. Cir. 1997). In University of California v. Eli Lilly and Co., 39 U.S.P.Q.2d 1225
(Fed. Cir. 1995) the inventors claimed a genus of DNA species encoding insulin in different vertebrates or mammals, but had only described a single species of cDNA which encoded rat insulin. The court held that only the nucleic acids species described in the specification (i.e. nucleic acids encoding rat insulin) met the description requirement and that the inventors were not entitled to a claim encompassing a genus of nucleic acids encoding insulin from other vertebrates, mammals or humans, id. at 1240. The Federal Circuit has held that if an inventor is "unable to envision the detailed constitution of a gene so as to distinguish it from other materials.
. .conception has not been achieved until reduction to practice has occurred", Amgen, Inc. v.
Chugai Pharmaceutical Co, Ltd., 18 U.S.P.Q.2d 016 (Fed. Cir. 1991). Attention is also directed
to the decision of The Regents of the University of California v. Eli Lilly and Company (CAFC,
July 1997) wherein is stated: "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").
Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, as we have previously held, a cDNA is not defined or described by the mere name "cDNA," even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA." See Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.
As such, there is insufficient written description of the required kind of structure identifying information about the corresponding makeup of the claimed nucleic acids and polypeptides including antibodies to demonstrate possession.
Applicant’s arguments filed on 06/30/2022 have been fully considered, but are not found persuasive.
Applicant argues:
	Claims 1 to 16 are rejected under 35 USC 112 as lacking an adequate written description. The Examiner indicates at p. 10 of the Office Action that Applicant is in possession of nucleic acids encoding SEQ ID NOs:1 — 25 and compositions thereof. Applicant has amended claim 1 to be directed to SEQ ID NOs:4-6 and 7-9. In view of these amendments, Application respectfully submits that the claims are supported by an adequate written description and requests that this rejection be withdrawn.


	
It is the Examiner’s position that the recitation of Claim “a nucleic acid encoding an antigen binding protein that specifically binds to an MHC molecule in operable association with a molecule of interest”, reads on 1.) an antigen binding protein which specifically binds to the MHC molecule in operable association with a molecule of interest and the nucleic acid encodes the antigen binding protein; 2.) a nucleic acid that encodes the antigen binding protein and that nucleic acid is in association with “a molecule of interest.”; and 3.) a nucleic acid encoding both the antigen binding protein and a molecule of interest associated with it.   The specification has not adequately described any of the three interpretations.  
The specific antigen binding protein recited in claim 1 binds to the MHC molecule alone.  The “molecule of interest” has no limiting structure of the molecule, no structure of a nucleic acid encoding the molecule and is therefore not described.  The recitation reads on any molecule and the scope of what is encompassed changes with time as new molecules are discovered which garner “interest” in them.  
Claim 1 recites the nucleic acid “is characterized by comprising the amino acid sequences SEQ ID NOs: 4(CDR 1), 5 (CDR 2) and 6 (CDR 3) determining the CDRs of the light chain region, and the amino acid sequences SEQ ID NOs: 7(CDR 1), 8 (CDR 2) and 9 (CDR 3) determining the CDRs of the heavy chain region.  The use of the term “determining the CDRs” is not described because there is no determining involved   The specification has described nucleic acids encoding an MHC class II binding antibody comprising the 6 CDRs of SEQ ID NOs 4-9.  
The specification is especially not described the genus of nucleic acids to be used as vaccines for all of the reasons cited in the previous Office Action.	 
The specification does not disclose a correlation between the structure and the function of each of the three claim interpretations and each of the terms discussed supra such that a skilled artisan would have the structure of the nucleic acid sequences which encode “an antigen binding protein that specifically binds to an MHC class II molecule” “in operable association with a molecule of interest”; “an immunoglobulin or fragment thereof”; “a scFv fragment, an antigen binding domain, a Fab fragment of a monoclonal antibody”; “a human HLAII molecule”; an “antigen binding protein” that binds to at least 50 or 100 different MHC class II molecules or which binds to “MHC class II molecules from at least 5 different species of animals”;  a molecule of interest which is “an antigen”; which “comprises at least two distinct antigens”; or which is “derived from a pathogenic microorganism” including influenza virus and ebola virus; “a linker sequence between said immunoglobulin and an immunoglobulin constant region”; “wherein said linker comprises a dimerization unit comprising a hung region from an immunoglobulin and an immunoglobulin constant region”; and which is “derived from a natural protein” and the list of pathogenic organisms in claim 54 and can be used in vivo as a vaccine possess these claimed functions. "Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features" Ex parte Kubin (83 U.S.P.Q.2d 1410 (BPAI 2007)), at page 16. In this instant case, Applicants have not provided the requisite identifying structural features of the nucleic acids encompassed. "Without a correlation between structure and function, the claim does little more than define the claimed invention by function" supra, at page 17. 
The rejection is maintained for reasons of record. 

13.	Claim 53 is objected to for dependence upon rejected base claim 1.
14.	No claim is allowed.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
16.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
July 29, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644